Russell, J.
1. The fact that one has been convicted of violating an ordinance forbidding the keeping open of doors on the Sabbath day, for the purpose of trade and traffic is no bar to a prosecution for violating an ordinance against doing a “near beer” business without a license. The offenses are essentially distinct. Each requires a provable ingredient *852not necessary to complete the other. The fact that the State alone had jurisdiction of the offense for which the accused had been already tried in a municipal court would not alter the case or constitute a bar to prosecution for a violation of the municipal offense of doing a “near beer” business without a license.
Decided January 24,
— Rehearing denied, February 22, 1911.
Certiorari; from Fulton superior court — Judge Bell. April 19, 1910.
F. M. Hughes, Morris Machs, for plaintiff in error.
J. L. Mayson, W. D. Ellis Jr., contra.
2. The evidence authorized the conviction of the offense of doing a “near beer” business without‘a license. There was no error in overruling the certiorari. _ Judgment affirmed.